Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Venkataraman et al (U.S. Pub No. 2018/0232375 A1) as title Candidate Search Result Generation discloses A trained search system retrieve a candidate subset of results, where the trained search system uses data extracted from a machine learning scheme. A machine learning scheme such as a decision tree, can be trained to generate the ranked dataset using comparisons between user information and document fields. The search engine is configured to use weights extracted from the trained decision tree to efficiently generate the top ranking portion of the rank dataset. The ranking engine identifies a plurality of documents ranking, the raking engine identifies example queries for training. The example queries are historical queries received from users in the past. The example queries are generated specifically for training.
Thornton et al (U.S. Pub No. 2018/0046721 A1) as title Systems and Methods for Automatic Customization off Content Filtering discloses the method includes receiving a search string from a user, creating a firs filter based on the search string and searching different types of content stored in different content locations based on the first filter. The methods dynamically creates a second filter based on the received indications of received indications of relevance for the first subset of result. The second customizable filter is used in presenting more relevant results for a second and subsequent 
Mishne et al (U.S. Pub No. 2010/0205198 A1) as title Search Query Disambiguation discloses generating training data to train an interpretation scorer in accordance with one or more embodiments of the present disclosure. A trainer trains a classifier for each entity type identified by the interpretations in the first training data. For each entity type, search results associated with queries in the first training data that have an interpretation that identifies the  entity type are processed by feature extractor to extract features from the documents contained in the search result, a subset of the queries can be used, subset of the top or most frequent queries. A classifier can be built for each entity type using the features extracted from the documents contained in the search results for the queries identified as including entities of the entity type.
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitations in combination as recited in the claims invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 29, 2021
/THU N NGUYEN/Examiner, Art Unit 2154